Citation Nr: 0534241	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the veteran's claim of 
entitlement to service connection for muscular dystrophy.  In 
an October 2000 decision, the Board reopened the veteran's 
claim for service connection for muscular dystrophy and 
remanded the claim for further development.  The claim was 
again remanded in September 2003 and was returned to the 
Board in November 2005.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Pre-existing muscular dystrophy did not undergo an 
increase in the underlying pathology beyond the normal 
progression of the disease as a result of military service.


CONCLUSION OF LAW

Pre-existing muscular dystrophy was not aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in April 1997, prior to the enactment of the VCAA.  

An RO letter dated in June 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the June 2001 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service or aggravated by service.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the February 1998 statement of the case and 
June 2000, September 2002, and July 2005 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  The January 
2000, October 2000, and September 2003 Board remands also 
provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran was 191/2 years old when he entered military 
service.

The veteran's service medical records show that his October 
1965 entrance examination did not note that he had any 
disabilities except for identifying body marks, defective 
distant vision and defective near vision.  In March 1966, the 
veteran sought treatment for sore feet and legs.  He was 
given an Ace bandage and a hot soak for 15 minutes.  He 
returned for treatment two days later with the same 
complaints.  His foot was not swollen, bruised, or 
discolored.  His tendon and muscle were normal.  He reported 
that he wore the correct size boot.  He was placed on a 
profile of no marching or physical training for 48 hours.  
The veteran's November 1967 separation examination reveals 
that the veteran had no disabilities, neither did he report 
any muscle weakness on his November 1967 Report of Medical 
History.

Private medical records from the University of Rochester 
Hospital, dated from March 1973 to March 1975, are of record 
and show that in March 1973, the veteran was diagnosed with 
late onset muscular dystrophy, largely distal in type.  At 
that time, he reported that he noted difficulty in 
approximately 1966, but thought that it might have been there 
earlier.  He went into the service and noticed that on long 
hikes, he had difficulty in walking and would get cramps in 
the legs and could not keep up with the other men.  He was 
examined in the Army, but they could not find anything 
unusual.  Since his discharge from the Army, he noticed that 
he had gradual weakness of the legs and had difficulty in 
getting up steps.  He noticed that he had some weakness of 
the arms, particularly on the left side.  

A May 1973 record shows that the veteran reported that he 
left school at age 18 and six months later, he first noted 
mild weakness in his legs with easy fatigability.  He 
completed basic training although he found the exercises 
difficult to complete.  He had slow progressive weakness in 
the legs since that time and now noticed left arm weakness 
and atrophy.  The diagnosis was distal weakness of the lower 
body and weakness of the left biceps.  Distal myopathy was 
suspected.  The remaining records show a diagnosis of distal 
myopathy and distal muscular dystrophy.

Private medical records from the University of Rochester 
Medical Center, including medical consultations, dated from 
March 1973 to October 1987 are of record and show diagnoses 
of distal muscular dystrophy and distal myopathy.  A November 
1978 medical record from C.T., M.D. shows that previous 
records noted that the veteran began having difficulty with 
his ankles by the age of 17 when he worked at a gas station.  
He noticed that his feet were rubbing against the floor and 
he also felt that his legs were heavy and he was moving slow.  
His condition gradually progressed to affect the proximal 
part of his lower extremities and he began having trouble 
walking, standing from a chair and climbing stairs.  The 
diagnosis was distal myopathy.  A May 1981 medical record 
from L.S., M.D. shows that the veteran originally presented 
in 1966 with foot drop.  A May 1982 medical record from R.K., 
M.D. and R.M., M.D., shows that the veteran had noted distal 
weakness since adolescence, which became especially prominent 
when he entered the military at age 19.

A May 1975 lay statement from the veteran's parents, states 
that they never noticed any physical problem with the veteran 
before he went to the service.  He helped his father in his 
service station and his father never noticed anything wrong 
with the veteran's legs until he came home from basic 
training on leave.  While the veteran was in basic training, 
he sent home a letter that said he had complained about his 
legs going numb and having no strength, but the service would 
not believe him and did nothing about it.  When the veteran 
came home from service after discharge, his parents noticed 
that his legs were a lot worse than when he was in basic 
training.  His feet would slap the ground and he would 
stagger at times and not be sure of his footing.  He stumbled 
quite a bit and complained of his legs feeling heavy.

A May 1975 lay statement from J.P., the veteran's brother, 
states that prior to the veteran's entrance to service, he 
was very active at work.  J.P. first noticed the veteran's 
physical disability in approximately April 1966 when he came 
home on leave from basic training.  He walked around like an 
old man, and he staggered and shuffled his feet.  This was 
not the way he walked before he went into the Army.  J.P. 
stated that the veteran's legs got tired easily and the 
veteran said that they felt numb.  The veteran told J.P. that 
this occurred about halfway through basic training.  After 
service, the veteran began working and his legs were 
bothering him at work.

In June 1975, the veteran underwent a VA examination.  He 
reported that after discharge from service, he was found to 
have muscular dystrophy that was diagnosed in 1973.  The 
diagnoses at the June 1975 VA examination were severe 
muscular dystrophy, and muscle wasting and loss of strength 
in upper and lower extremities.

A June 1997 letter from a private physician, R.L., M.D., 
states that the veteran was wheelchair bound because of 
muscular dystrophy previously diagnosed.

In April 2002, a VA examiner reviewed the veteran's claims 
folder to opine whether the veteran's muscular dystrophy 
preexisted service and was aggravated by service.  The VA 
examiner noted that he reviewed the veteran's service medical 
records and post-service medical records that were in the 
veteran's claims folder.  The VA examiner stated that 
muscular dystrophy is frequently a fully evolving disease and 
it can evolve over many years.  Based on review of the 
veteran's medical records, the VA examiner noted that the 
onset of the veteran's disease began soon after high school 
graduation.  She opined that there was nothing in the records 
to indicate that the neuromuscular disease began in the 
military or that military service worsened the neuromuscular 
disease.

VA outpatient medical records dated from May 2002 to June 
2005 show that the veteran received treatment for muscular 
dystrophy.

In an October 2002 statement, the veteran stated that after 
being in basic training for a few weeks, his legs started to 
hurt and felt like lead.  Running long distance caused pain 
in his legs.  He refuted the statement by R.M., M.D. that 
stated his disease occurred when he was 18.  He stated that 
when he was 17 and 18 years old, he worked for his father at 
the gas station and would work long hours.  He then would go 
out after work and stay out until 2:00 a.m.  During this 
time, he would take pills so he could stay awake on the job.  
He was too ashamed to tell his doctor this information and 
the doctor was asking for a time as to the onset of the 
disease, so he told the doctor that it occurred while he was 
working at the gas station.

In March 2003, the RO received the veteran's Social Security 
Administration (SSA) records.  A February 1973 medical record 
from A.H., M.D. shows that the veteran reported that his 
muscular weakness in the peroneal muscles began in 1966 when 
he was in the Army.  Since that time, the weakness had been 
progressive.  A March 1973 private medical record from L.Z., 
M.D. shows that the veteran reported first noting weakness in 
his legs in 1966 while in the service and his weakness had 
become progressively worse.


Analysis

The veteran contends that he incurred muscular dystrophy in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Where a veteran served ninety (90) days or more during a 
period of war, and an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for hereditary diseases, 
such as muscular dystrophy, which either first manifested 
themselves during service or which pre-existed service and 
was aggravated beyond the normal progression of the disease 
during service.  See VAOPGCPREC 67-90 (July 18, 1990).  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Stedman's Medical Dictionary 558 (27th ed. 2000) states that 
muscular dystrophy is a hereditary disease.  For a grant of 
service connection to be warranted, the evidence must show 
that muscular dystrophy first manifested during active 
service, or that it was aggravated beyond the normal 
progression of the disease during active service.  See 
VAOPGCPREC 67-90 (July 18, 1990).  

The Board notes that the veteran's muscular dystrophy 
disability was not noted on his service entrance medical 
examination report.  Furthermore, while the veteran was 
treated for 3 days in March 1966, very early in his military 
service, for sore feet and legs, service medical records 
reflect no findings indicative of any neuromuscular disease.  
Furthermore, the remaining service medical records do not 
document any complaints of weakness or pain for the 
extremities.  Therefore the Board needs clear and 
unmistakable evidence to find that the veteran's muscular 
dystrophy preexisted service.  

After service, in May 1973 and May 1982, the veteran reported 
that he first incurred symptoms of his muscular dystrophy 
before he entered the service.  Further, a November 1978 
medical record shows that previous records noted that the 
veteran began having difficulty with his ankles by the age of 
17, when he worked at a gas station.  In addition, in April 
2002, a VA physician, after reviewing the veteran's medical 
records, opined that the veteran's muscular dystrophy began 
soon after high school graduation, before the veteran's 
service.  Although the veteran argues that his report to 
R.M., M.D. in May 1982, that his symptoms began before 
service, was not factual, the Board notes that prior to May 
1982, the veteran reported having an onset of symptoms prior 
to service in May 1973 and a November 1978 medical record 
noted previous medical records that showed the veteran's 
symptoms began prior to his service.  These dates were both 
before the report to R.M., M.D.  The Board also notes that 
the veteran's parents and brother also stated that the 
veteran did not have symptoms of muscular dystrophy until 
after service.  However, the United States Court of Appeals 
for Veteran's Claims (Court) has held that although a lay 
person is competent to provide evidence of visible symptoms, 
he or she is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, as a medical doctor has opined that the 
veteran's muscular dystrophy had its onset prior to his 
service, the Board finds that there is clear and unmistakable 
evidence that the veteran's muscular dystrophy preexisted 
service.

As the veteran's muscular dystrophy is found to preexist 
service, the Board finds that the veteran's muscular 
dystrophy was not aggravated by service.  In this regard, the 
Board notes that, the April 2002 VA physician opined that 
there was nothing in the medical records to indicate that the 
veteran's military service worsened his neuromuscular 
disease.  Therefore, as a medical professional has opined 
that, based on the veteran's medical records, his muscular 
dystrophy began before service and was not aggravated by 
service, the Board must find that service connection for the 
veteran's muscular dystrophy, based on aggravation of a 
preexisting condition, is not warranted.

In the alternative, if the muscular dystrophy did not 
preexist service, service medical records are silent for any 
complaints that could be viewed as indicative of muscular 
dystrophy.  Muscular dystrophy was not shown within a year 
after service, and medical evidence has not been presented 
which would establish that fact.  Hence, it can also be 
concluded that muscular dystrophy did not begin in service or 
within a year following the veteran's separation therefrom.


ORDER

Entitlement to service connection for muscular dystrophy is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


